Title: James Madison to Philip R. Fendall, 12 June 1833
From: Madison, James
To: Fendall, Philip Richard


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                June 12. 1833—
                            
                        
                        I have recd. your letter of the 6 inst containing among other communications on the part of the Managers of
                            the Colonization Society,  the exhausted state of its Treasury. This is the more to be lamented, as it is in one view an
                            indication favorable to the interesting object for which the Society was formed. I hope the late Circular appeal of the
                            Board of Managers to the friends of that object will not be without effect.
                        You will be so good as to place the inclosed fifty dollars in the proper depository, and to accept my
                            friendly salutations.
                        
                            
                                James Madison
                            
                        
                    